ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on October 29th, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 18-20 has been entered.
Claim(s) 1-17 are pending in the instant application.
Response to Remark(s)
Previous allowable subject matter indicated by Examiner previously has been isolated and presented in the amendment filed on October 29th, 2021 by Applicant’s representative.
Allowable Subject Matter
A.	Claim(s) 1-17 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Piepgras et al.,) suggests an apparatus comprising: an auxiliary light including: a housing defining a front opening extending in a horizontal direction and a vertical direction perpendicular to the horizontal direction; a light emitting device mounted in the housing; a transparent cover mounted over the front opening; and a plurality of fins mounted to the housing and extending rearwardly from the front opening along a longitudinal direction perpendicular to the horizontal direction and the vertical direction.
combination with the specific limitation of the plurality of fins being thinner in a horizontal plane parallel to the horizontal direction and the longitudinal direction than in a vertical plane parallel to the horizontal direction and the vertical direction; wherein heights of the plurality of fins in the vertical direction decreases with distance from the front opening along the horizontal direction as set forth in Claim 1.  
Claim(s) 2-17 are allowable because of their dependency status from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.



/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875